Citation Nr: 1213131	
Decision Date: 04/11/12    Archive Date: 04/19/12

DOCKET NO.  08-15 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Lincoln, Nebraska


THE ISSUE

Entitlement to payment or reimbursement of medical care expenses incurred at Bryan LGH Medical Center, East, on August 29, 2007.

(The issue of whether the reduction of the evaluation of the Veteran's service-connected posttraumatic stress disorder (PTSD) from 50 percent to 30 percent disabling, effective May 1, 2009, was proper is the subject of a separate decision.)  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The Veteran served on active duty from May 2001 to May 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal January 2008 decisions issued by the Department of Veterans Affairs Medical Center (VAMC) in Lincoln, Nebraska, which denied claims for payment or reimbursement of medical care expenses incurred at Bryan LGH Medical Center, East, on August 29, 2007.  

The claim on appeal is REMANDED to the VAMC.  VA will notify the appellant if further action is required.


REMAND

Pursuant to 38 C.F.R. § 20.700 (2011), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002).  

In his April 2008 VA Form 9 (substantive appeal), the Veteran requested a Board hearing at a local VA office.  In a Travel Board Elections Options Form submitted with his substantive appeal, the Veteran indicated that he wanted a local hearing at the Regional Office (RO), specifically, a Travel Board hearing.  

In correspondence dated in January and February 2010, the RO advised the Veteran that his hearing was scheduled for March 16, 2010.  In correspondence received in at the VAMC in February 2010, the Veteran indicated that he was unable to attend the scheduled hearing, and asked that he have a local hearing set at the earliest convenience.  In correspondence dated March 12, 2010, four days before the Veteran's scheduled hearing, the VAMC advised the Veterans Health Administration (VHA) Chief Business Office in Washington, D.C. that the Veteran was requesting a local hearing because he was unable to attend his scheduled hearing.  

The February 2010 letter advising the Veteran of his scheduled hearing includes a handwritten note, dated March 15, 2010, indicating that the Veteran's hearing had been cancelled.  It appears that the February 2010 correspondence from the Veteran and the March 2010 correspondence from the VAMC were associated with the Veteran's combined health record after March 15, 2010.  As such, it is unclear whether the March 15, 2010 note reflects that, subsequent to his February 2010 statement, the Veteran cancelled his hearing request or; rather, whether such note merely reflects the fact that the Veteran was cancelling his March 16, 2010 hearing as he was unable to attend a hearing on that date.   

The Board notes that a request for a change in hearing date may be made at any time up to two weeks prior to the scheduled date of the hearing if good cause is shown.  Such requests must be in writing, must explain why a new hearing date is necessary, and must be filed with the office of the VA official who signed the notice of the original hearing date.  See 38 C.F.R. § 20.704(c) (2011).  While the Veteran's February 2010 request to reschedule was filed with the VAMC, as opposed to the RO, the Board finds that remand is warranted to clarify whether the Veteran desires a hearing before the Board.  If so, the VAMC should refer the Veteran's case to the RO to schedule the Veteran for his requested hearing.  

In addition to the foregoing, the Board notes that the Veteran has not been furnished notice compliant with the Veterans Claims Assistance Act of 2000 (VCAA).  In this regard, while he was furnished a VCAA letter in January 2008, this letter did not provide complete notice regarding the information and evidence necessary to substantiate his claim, but, rather, only confusingly stated that, "evidence needed to substantiate your claim for medical treatment received."  On remand, the VAMC should provide the Veteran with VCAA-compliant notice, advising him of the information and evidence necessary to substantiate his claim under 38 U.S.C.A. §§ 1725 and 1728.


Accordingly, the case is REMANDED for the following action:

1. The VAMC should send the Veteran VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) advising him of the information and evidence necessary to substantiate the claim for reimbursement on appeal under 38 U.S.C.A. §§ 1725 and 1728.

2.  After the development requested above has been completed, the VAMC should again review the record. If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

3.  Thereafter, the VAMC should contact the Veteran to clarify whether he still desires a Travel Board hearing in connection with the claim on appeal.  Unless the Veteran withdraws his request for a hearing in writing, the VAMC should refer the Veteran's case to the RO to schedule the Veteran for a Travel Board hearing.  The RO should notify the Veteran and his representative of the date and time of the hearing, in accordance with 38 C.F.R. § 20.704(b) (2011).  A copy of the notice of the date and time of the hearing should be associated with the claims file.  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


	                  _________________________________________________
	K. PARAKKAL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



